          Case 3:17-cv-00191-MMD-WGC Document 21 Filed 10/08/18 Page 1 of 5



 1   ADAM PAUL LAXALT
      Attorney General
 2   JOSHUA HALEN, Bar No. 13885
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1209
 6   E-mail: jhalen@ag.nv.gov

 7   Attorneys for Defendants Quentin Byrne,
     Starlin Gentry, Maribelle Henry, Ricky Hughes,
 8   Michael LeGasse, William Sandie, Brandon
     Silva, and Kirk Widmar
 9

10                                   UNITED STATES DISTRICT COURT
11                                          DISTRICT OF NEVADA
12   WILLIE ROY LEWIS,                                         Case No. 3:17-cv-00191-MMD-WGC
                                                                     ORDER GRANTING
13                          Plaintiff,
                                                       DEFENDANTS’ MOTION FOR EXTENSION OF
14   vs.                                                TIME TO FILE RESPONSIVE PLEADING TO
                                                               PLAINTIFF’S COMPLAINT
15   MICHAEL LEGASSE C/O, RICKY HUGHES
     SC/O, KIRK WIDMAR LT., BRANDON
16   SILVA SC/O, STARLIN GENTRY SGT.,
     QUENTIN BYRNE W., MARIBELLE HENRY
17   FSM., WILLIAM SANDIE-WARDEN

18                          Defendants.

19           Defendants, Michael Legasse C/O, Ricky Hughes SC/O, Kirk Widmar Lt., Brandon Silva SC/O,
20   Starlin Gentry Sgt., Quentin Byrne W., Maribelle Henry FSM, and William Sandie-Warden, by and
21   through counsel, Adam Paul Laxalt, Attorney General of the State of Nevada, and Joshua M. Halen,
22   Deputy Attorney General, move for an Extension of Time to file a Responsive Pleading to Plaintiff’s
23   Complaint. This Motion is based on the following Memorandum of Points and Authorities, the papers
24   and pleadings on file, and any other information the Court chooses to consider.
25                          MEMORANDUM OF POINTS AND AUTHORITIES
26   I.      LAW & ARGUMENT
27           This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff Willie Lewis
28   (Plaintiff) is an inmate in the custody of the Nevada Department of Corrections (NDOC). On April 8,


                                                         1
       Case 3:17-cv-00191-MMD-WGC Document 21 Filed 10/08/18 Page 2 of 5



 1   2018, the Court entered its Screening Order and permitted Plaintiff to proceed on several Counts. (ECF

 2   No. 8.) On July 31, 2018, the Parties engaged in the Court’s Inmate Early Mediation Conference. The

 3   Parties were unable to come to a resolution of this case at the Mediation Conference. (ECF No. 12.) On

 4   August 7, 2018, the Court entered its Order, removing this case from the ninety day stay and setting

 5   deadlines for the Nevada Attorney General’s Office to accept service on behalf of defendants and to

 6   provide the last known addresses for defendants it is not accepting service on behalf of. (ECF No. 14.)

 7          The Nevada Attorney General’s Office accepted service on behalf of Defendants Starlin Gentry,

 8   Maribelle Henry, Ricky Hughes, Michael Legasse, William Sandie, and Kirk Widmar. (ECF No. 15.)

 9   Accordingly, a responsive pleadings was due on behalf of Defendants Starlin Gentry, Maribelle Henry,

10   Ricky Hughes, Michael Legasse, William Sandie, and Kirk Widmar on or before Monday, October 8,

11   2018. (ECF No. 14.) Service was not accepted on behalf of Defendant Quentin Byrne. (ECF No. 15.)

12   On September 20, 2018, Defendant Byrne was served with the Summons and a copy of the Complaint.

13   (ECF No. 20.) A responsive pleading for Defendant Byrne is due on before Thursday, October 11,

14   2018. Fed. R. Civ. P. 12(a)(1)(A)(i).

15          Since the Mediation Conference, Plaintiff and Defendants’ counsel and representatives have

16   engaged in settlement discussions in an attempt to resolve the issues presented in this case and other

17   issues concerning Plaintiff. On October 1, 2018, Plaintiff and Defendants’ counsel engaged in a

18   telephonic conference and reached a settlement agreement. The parties agreed to the terms of the

19   settlement agreement and the parties are completing the necessary paperwork to obtain signatures on

20   the necessary documents and to file the Stipulation and Order of Dismissal with Prejudice with the

21   Court. Based on the fact that the parties have reached a settlement of this action resulting in the case

22   being dismissed, Defendants request that the Court extend the deadline for all Defendants to file a

23   responsive pleading to Plaintiff’s Complaint.

24          Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides as follows:

25                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
26                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
27                  party failed to act because of excusable neglect.
28


                                                         2
           Case 3:17-cv-00191-MMD-WGC Document 21 Filed 10/08/18 Page 3 of 5



 1            The proper procedure, when additional time for any purpose is needed, is to present a request for

 2   extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D. 282

 3   (W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a showing of

 4   good cause if timely made under subdivision (b)(1) of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D.

 5   Ohio 1947).

 6            Defendants seek an enlargement of time to file a responsive pleading to Plaintiff’s Complaint.

 7   Good cause exists to extend the time to file this motion. The extension of time is needed to finalize the

 8   necessary documents for the parties’ settlement agreement and to file the Stipulation and Order for

 9   Dismissal with the Court and to obtain the Court’s signature on the proposed order. The parties reached a

10   settlement agreement to dismiss this case on October 1, 2018, and the parties are currently finalizing the

11   necessary documents by obtaining the needed signatures. It appears as if the parties will be unable to

12   submit the Stipulation and Order for Dismissal with Prejudice to the Court before October 8, 2018. This

13   short extension of time is requested in order to allow the parties to complete the necessary settlement

14   documents and provide those documents to the Court without the need to file a responsive pleading when

15   the parties have agreed to dismiss this case. The extension is further requested in order to excuse the parties

16   from the burden and costs of litigation while providing the Court with sufficient time to review the

17   Stipulation and Order for Dismissal with Prejudice. This request is made in good faith and is not for the

18   purposes of delay. Defendants request an extension of thirty days to file a responsive pleading to Plaintiff’s

19   Complaint.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                           3
           Case 3:17-cv-00191-MMD-WGC Document 21 Filed 10/08/18 Page 4 of 5



 1   II.      CONCLUSION

 2            Based on the foregoing, Defendants respectfully request this motion for enlargement of time be

 3   granted and the deadline for filing a responsive pleading be extended thirty (30) days, up to and including

 4   Wednesday November 7, 2018.

 5            DATED this 8th day of October, 2018.

 6                                                  ADAM PAUL LAXALT
                                                    Attorney General
 7

 8                                                  By:
                                                              JOSHUA M. HALEN
 9                                                            Deputy Attorney General
                                                              State of Nevada
10                                                            Bureau of Litigation
                                                              Public Safety Division
11
                                                              Attorneys for Defendants
12

13

14
       IT IS SO ORDERED.
15

16     DATED: October 9, 2018.

17

18
                                        ___________________________________
19
                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                          4
